DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of the Terminal Disclaimer filed on 11/20/2020, Examiner withdraws the rejection of Claims 1-20 on the ground of statutory obviousness-type double patenting as being unpatentable over US 10534122.
Examiner withdraws the rejection of Claims 9, 17 under 35 U.S.C. 112(b), because Applicant has submitted persuasive arguments.  Applicant has cited examples of the functionally claimed structures in the written description.  
Claim 9 recites “a holder configured to hold,” a generic term modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.
In the Specification an example structure is illustrated as holder 210 in Figs. 4, 2A, 2B. 
Claim 17 recites “a retention mechanism that fixes the holder” a generic term modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitation 
In the Specification an example structure is illustrated as retention mechanism 220 in FIG. 4. 
With respect to prior art, the present reasons for allowance are similar to the reasons for allowance indicated for Application 15491096 issued as Patent number 10534122:
Examiner notes that prior art teaches a mounting of a camera, including scope cameras using fiber-optics; and use of a camera to determine blockage of a pattern on a shelf, including back-illuminating patterns using fiber-optics.  However it is not clearly obvious to reverse the arrangement of the cited art, where lighting is generally mounted and camera fibers are each separately attached in a pattern inside the shelf, because while all the components are the same, the mode of operation of the claimed apparatus is substantively different (particularly in the type of image processing that is required).  
Now this type of image detection and processing is not new, there are references that use cameras to determine blockage of individual fibers for purposes of security and tamper protection. See US 4095872 to Stieff.  However, it is not clear that when considering the problem of optical occupancy detection in a shelving unit, there would be a motivation to incorporate features from optical tamper protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483